Exhibit 10.36

 

 

SERIES C PREFERRED PURCHASE AGREEMENT

 

by and among

 

CROWN LIMITED,

 

CROWN CCR GROUP INVESTMENTS ONE, LLC,

 

CROWN CCR GROUP INVESTMENTS TWO, LLC,

 

MILLENNIUM GAMING, INC.,

 

OCM ACQUISITIONCO, LLC

 

and

 

CANNERY CASINO RESORTS, LLC

 

Dated as of March 3, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

2

 

 

 

ARTICLE 2

SALE AND PURCHASE OF SERIES C PREFERRED UNITS

6

 

 

 

2.1

Sale and Purchase of Series C Preferred Units

6

 

 

 

2.2

Consideration

7

 

 

 

2.3

Closing Deliveries of CCR

7

 

 

 

2.4

Closing Deliveries of the Purchasers

7

 

 

 

2.5

Closing Deliveries of the Parent

8

 

 

 

ARTICLE 3

CLOSING

8

 

 

 

3.1

Closing

8

 

 

 

3.2

Closing Date

8

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES

8

 

 

 

4.1

Company Organization and Good Standing

8

 

 

 

4.2

CCR Authority; Enforceability

9

 

 

 

4.3

Capitalization; Valid Issuance

9

 

 

 

4.4

Consents and Approvals

10

 

 

 

4.5

No Violations

10

 

 

 

4.6

Governmental Authorizations; Compliance with Laws

10

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES REGARDING THE PURCHASERS AND THE PARENT

11

 

 

 

5.1

Organization and Good Standing

11

 

 

 

5.2

Authority; Enforceability

11

 

 

 

5.3

Consents and Approvals

11

 

 

 

5.4

No Violations

11

 

 

 

5.5

Securities Act

12

 

 

 

5.6

Investor Status

12

 

 

 

5.7

Securities Not Registered

12

 

 

 

5.8

Tax Matters

12

 

 

 

ARTICLE 6

COVENANTS OF THE PARTIES

12

 

 

 

6.1

Crown Consent

12

 

i

--------------------------------------------------------------------------------


 

6.2

Cooperation

13

 

 

 

6.3

Guarantee

14

 

 

 

6.4

Use of Proceeds

15

 

 

 

ARTICLE 7

CONDITIONS TO CLOSING

15

 

 

 

7.1

Conditions to the Obligations of All Parties

15

 

 

 

7.2

Conditions to the Obligations of the Purchasers and the Parent

15

 

 

 

7.3

Conditions to the Obligations of CCR

16

 

 

 

ARTICLE 8

TERMINATION

16

 

 

 

8.1

Termination

16

 

 

 

8.2

Effect of Termination

17

 

 

 

8.3

Gaming Approvals

17

 

 

 

ARTICLE 9

GENERAL

17

 

 

 

9.1

Entire Agreement

17

 

 

 

9.2

No Third Party Rights or Obligations

17

 

 

 

9.3

Counterparts

17

 

 

 

9.4

Headings

18

 

 

 

9.5

Applicable Law

18

 

 

 

9.6

Enforcement

18

 

 

 

9.7

Waiver of Jury Trial

18

 

 

 

9.8

Waiver of Conditions

18

 

 

 

9.9

Transaction Expenses

19

 

 

 

9.10

Construction

19

 

 

 

9.11

Severability

19

 

 

 

9.12

Amendments

19

 

 

 

9.13

Assignments

19

 

 

 

9.14

Notices

19

 

 

 

9.15

Further Assurances

22

 

 

 

9.16

Confidentiality

22

 

 

 

9.17

Additional Rules of Construction

22

 

ii

--------------------------------------------------------------------------------


 

ANNEXES AND SCHEDULES

 

Annexes

 

Annex I:      Form of Third Amended and Restated Operating Agreement

 

Schedules

 

Schedule 4.3(a):         Capitalization

 

Schedule 4.3(b):         Exceptions to Certain Equity Representations

 

iii

--------------------------------------------------------------------------------


 

SERIES C PREFERRED PURCHASE AGREEMENT

 

This SERIES C PREFERRED PURCHASE AGREEMENT, dated as of March 3, 2010 (this
“Agreement”), is by and among (i) Crown Limited, an Australian company (the
“Parent”), (ii) Crown CCR Group Investments One, LLC, a Delaware limited
liability company and indirect wholly owned subsidiary of the Parent (“Crown
One”), (iii) Crown CCR Group Investments Two, LLC, a Delaware limited liability
company and indirect wholly owned subsidiary of the Parent (“Crown Two” and,
collectively with Crown One and the Parent, the “Crown Parties”),
(iii) Millennium Gaming, Inc., a Nevada corporation (“Millennium”), (iv) OCM
AcquisitionCo, LLC, a Delaware limited liability company (“AcquisitionCo” and,
collectively with Millennium, Crown One and Crown Two, the “Purchasers” and
each, a “Purchaser”), and (v) Cannery Casino Resorts, LLC, a Nevada limited
liability company (“CCR”).

 

RECITALS

 

WHEREAS, CCR proposes to enter into (i) that certain Amendment No. 1 to First
Lien Credit Agreement, of even date herewith, among CCR, Washington Trotting
Association, Inc., a Delaware corporation (“WTA”), each Lender party thereto and
Bank of America, N.A. (“Bank of America”), to amend the First Lien Credit
Agreement (the “First Lien Credit Agreement”), dated as of May 18, 2007, among
CCR, WTA, the lenders from time to time party thereto, Bank of America, and the
other financial institutions party thereto, and (ii) that certain Third
Amendment, of even date herewith, among CCR, WTA, GE Business Financial Services
(“GE”), and the Lenders party thereto, to amend the Amended and Restated Loan
Agreement (the “FF&E Loan Agreement”), dated as of May 18, 2007, among CCR, WTA,
GE and the lenders from time to time party thereto, as amended by the First
Amendment thereto, dated as of June 1, 2007, and the Second Amendment thereto,
dated as of December 19, 2007 (the First Lien Credit Agreement and the FF&E
Credit Agreement being hereinafter referred to collectively as the “Credit
Agreements”);

 

WHEREAS, in connection with the Company’s execution and delivery of the Credit
Agreements, subject to the terms and conditions hereof, CCR desires to sell and
issue to the Purchasers, and the Purchasers desire to purchase from CCR, an
aggregate of 75,000 Series C Non-Participating Units of CCR (the “Series C
Preferred Units”), for an aggregate purchase price of Seventy-Five Million
Dollars ($75,000,000);

 

WHEREAS, CCR intends to use the proceeds from the issuance of the Series C
Preferred Units to repay a portion of the outstanding indebtedness under certain
debt facilities of CCR; and

 

WHEREAS, upon the closing of the transactions contemplated by this Agreement,
the Purchasers, which constitute all of the members of CCR, will enter into the
Third Amended and Restated Operating Agreement of CCR (the “Revised Operating
Agreement”), in the form attached hereto as Annex I;

 

NOW, THEREFORE, in consideration of the terms, conditions and other provisions
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.1.          “AcquisitionCo” has the meaning set forth in the Preamble.

 

1.2.          “Affiliate” means, with respect to a specified Person, a Person
that directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Person specified; provided
that, for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by Contract, or otherwise; provided, however, that when used with
respect to the Parent, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”) shall
require the ownership of securities or other interests having the power to elect
a majority of the Board of Directors or similar governing body of such Person.

 

1.3.          “Agreement” has the meaning set forth in the Preamble.

 

1.4.          “Bank of America” has the meaning set forth in the Recitals.

 

1.5.          “Business” means the gaming, racing, entertainment, hospitality
and related businesses and operations conducted by the Companies in Nevada and
Pennsylvania.

 

1.6.          “Business Day” means any day other than a Saturday or a Sunday or
a day on which banks located in New York, New York generally are authorized or
required by Law to close.

 

1.7.          “CCR” has the meaning set forth in the Preamble.

 

1.8.          “Closing” has the meaning set forth in Section.

 

1.9.          “Closing Date” has the meaning set forth in Section 3.2.

 

1.10.        “Code” means the Internal Revenue Code of 1986, as amended.

 

1.11.        “Companies” means, collectively, CCR and its Subsidiaries;
“Company” means, individually, any of CCR or its Subsidiaries.

 

1.12.        “Contract” means any agreement, lease, license, note, mortgage,
contract or other legally binding obligation, in each case, including all
modifications and amendments thereto.

 

1.13.        “Credit Agreements” has the meaning set forth in the Recitals.

 

2

--------------------------------------------------------------------------------


 

1.14.        “Crown Parties” has the meaning set forth in the Preamble.

 

1.15.        “Current Operating Agreement” means the Second Amended and Restated
Operating Agreement of CCR, dated as of April 24, 2009, by and among the members
of CCR.

 

1.16.        “Effect” has the meaning set forth in the definition of “Material
Adverse Effect.”

 

1.17.        “FF&E Loan Agreement” has the meaning set forth in the Recitals.

 

1.18.        “First Lien Credit Agreement” has the meaning set forth in the
Recitals.

 

1.19.        “GAAP” means United States generally accepted accounting principles
in effect from time to time.

 

1.20.        “Gaming Approvals” has the meaning set forth in Section 6.2(c).

 

1.21.        “Gaming Authority” means any Governmental Entity with regulatory
control, authority or jurisdiction over casino, pari-mutuel and lottery or other
gaming activities and operations, including the Nevada Gaming Commission, the
Nevada State Gaming Control Board, the Clark County Liquor and Gaming Licensing
Board, the City of Las Vegas and the City of North Las Vegas, the Pennsylvania
Gaming Control Board and the Pennsylvania Harness Racing Commission.

 

1.22.        “Gaming Laws” means all Laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over, casino and
pari-mutuel, lottery or other gaming activities within the State of Nevada or
the Commonwealth of Pennsylvania, including the rules and regulations
established by any Gaming Authority.

 

1.23.        “GE” has the meaning set forth in the Recitals.

 

1.24.        “Governing Documents” means with respect to any particular entity,
(a) if a corporation, the articles or certificate of incorporation and the
bylaws; (b) if a general partnership, the partnership agreement and any
statement of partnership; (c) if a limited partnership, the limited partnership
agreement and the certificate of limited partnership; (d) if a limited liability
company, the articles or certificate of organization and the limited liability
company agreement or operating agreement; (e) if another type of entity, any
other charter or similar document adopted or filed in connection with the
creation, formation or organization of such entity; and (f) any amendment or
supplement to any of the foregoing.

 

1.25.        “Governmental Authorization” means any authorization, approval,
consent, finding of suitability, license, permit, franchise, registration,
exemption or similar right, approval or authorization from any Governmental
Entity (including any Gaming Authority).

 

1.26.        “Governmental Entity” means any federal, state or local government
or any subdivision thereof, any supranational, or any domestic or foreign
federal, state or local court, tribunal (including any arbitrator or arbitral
tribunal), legislative, executive, or regulatory

 

3

--------------------------------------------------------------------------------


 

authority, agency, department, commission, instrumentality or body, including
any Gaming Authority.

 

1.27.        “Income Tax” means any federal, state, local, or foreign income tax
based upon or measured by net income, including any interest, penalty, or
addition thereto, whether disputed or not.

 

1.28.        “Indebtedness” means, without duplication, any indebtedness for
borrowed money, obligations evidenced by notes, bonds, debentures or similar
instruments, net obligations (positive or negative) under any swap contract or
hedging agreement and guarantees of any of the foregoing.

 

1.29.        “knowledge” means, for the purpose of Section 4.6(a), when
referring to the knowledge of any Company, the actual knowledge of William
Paulos, William Wortman, Tom Lettero, and Guy Hillyer.

 

1.30.        “Law” or “Laws” means any federal, state, regional, local,
municipal or other statute, law, code, ordinance, Order, rule or regulation or
any common law right or obligation, including the Gaming Laws.

 

1.31.        “Licensed Persons” means all Persons who are associated or
affiliated with the Parent, the Purchasers or their Affiliates and who are, in
the view of the applicable Gaming Authorities, required to be licensed or
provide information under applicable Gaming Laws in order to consummate the
transactions contemplated by this Agreement.

 

1.32.        “Liens” means all liens, assessments, governmental charges or
levies, security interests, deeds of trust, pledges, charges, conditional sales
contracts, mortgages or encumbrances.

 

1.33.        “Material Adverse Effect” means (i) any fact, change, development,
circumstance, event, effect or occurrence (an “Effect”) that, when considered
either individually or in the aggregate with all other Effects, is materially
adverse to the business (excluding any future development opportunities),
properties, assets, liabilities, financial condition or results of operations of
the Companies, taken as a whole, (ii) any failure of CCR to be able to deliver
to the Purchasers at the Closing, free and clear of all Liens, the Series C
Preferred Units or (iii) the loss by any Subsidiary of CCR of its non-restricted
gaming license necessary to operate its gaming Business in the State of Nevada,
the loss by CCR of its finding of suitability as a holding company of any
Subsidiary holding such non-restricted gaming license, or the loss of Washington
Trotting Association, Inc.’s Category I Slot Machine License to operate its
gaming Business; provided, however, that in no event shall any of the following,
alone or in combination, be deemed to constitute, nor shall any of the following
be taken into account in determining whether there has been, a Material Adverse
Effect under clause (i) above:  (A) an Effect in general business, economic,
political, legislative, social, regulatory or other conditions, whether locally,
nationally or internationally, or in the financial, banking or securities
markets (including changes to interest rates, currency rates or the value of the
U.S. Dollar relative to other currencies, consumer confidence, stock, bond
and/or debt prices and trends), or any acts of war, hostilities, military
action, sabotage or terrorism (whether or not declared or undeclared) or

 

4

--------------------------------------------------------------------------------


 

any escalation or worsening of any such acts of war, hostility, military action,
sabotage or terrorism; (B) any Effect resulting from the announcement of this
Agreement and the transactions contemplated hereby, or the identity of the
Parent, the Purchasers or any of their Affiliates as the acquiror of the
Companies; (C) any failure to meet projections, forecasts or revenue or earnings
predictions for any period, provided that the underlying causes of any such
failure shall not be excluded; (D) any changes in Law, GAAP or any accounting
regulation (including any proposal or adoption of any new Law or GAAP rule or
any change in the interpretation or enforcement of any existing Law or GAAP
rule); (E) any Effect in the travel, hospitality or gaming industries generally;
or (F) any taking of any action by any of the parties hereto specifically
required by this Agreement to be so taken; provided, however, that the Effects
set forth in clauses (A), (D) and (E) above may be taken into account to the
extent such Effects have a materially disproportionate impact on the Companies.

 

1.34.        “Millennium” has the meaning set forth in the Preamble.

 

1.35.        “Obligations” has the meaning set forth in Section 6.3(a).

 

1.36.        “Order” means any order, injunction, judgment, decree, ruling,
writ, or arbitration or judicial award.

 

1.37.        “Parent” has the meaning set forth in the Preamble.

 

1.38.        “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, Governmental Entity, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

1.39.        “Preferred Purchase Price” has the meaning set forth in
Section 2.2.

 

1.40.        “Purchaser” and “Purchasers” have the meanings set forth in the
Preamble.

 

1.41.        “Representatives” of any Person shall mean such Person’s directors,
managers, members, officers, employees, agents, advisors, Affiliates and
representatives (including attorneys, accountants, consultants, financial
advisors, financing sources and any representatives of such advisors or
financing sources).

 

1.42.        “Restraint” has the meaning set forth in Section 7.1(b).

 

1.43.        “Revised Operating Agreement” has the meaning set forth in the
Recitals.

 

1.44.        “Securities Act” has the meaning set forth in Section 5.5.

 

1.45.        “Series C Preferred Units” has the meaning set forth in the
Recitals.

 

1.46.        “Subsidiary” means, with respect to any Person, any corporation or
other entity of which such Person has, directly or indirectly, (a) ownership of
securities or other interests having the power to elect a majority of the Board
of Directors or similar governing body

 

5

--------------------------------------------------------------------------------


 

of such corporation or other entity or (b) the power to direct the business and
policies of that corporation or other entity.

 

1.47.        “Tax Authority” means any Governmental Entity or any subdivision,
agency, commission or authority thereof, or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection or
imposition of any Tax.

 

1.48.        “Tax Returns” means any report, return, election, document,
estimated tax filing, declaration or other filing required to be provided to any
Tax Authority or jurisdiction with respect to Taxes, including any amendments
thereto.

 

1.49.        “Taxes” means all taxes, assessments, charges, duties, fees,
levies, imposts or other governmental charges, including Income Taxes, all
federal, state, local, municipal, county, foreign and other franchise, profits,
capital gains, capital stock, capital structure, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profits, premium, stamp, license, payroll, employment,
social security, unemployment, disability, environmental (including taxes under
Code Section 59A), alternative minimum, add-on, value-added, withholding and
other taxes of any kind whatsoever (whether payable directly or by withholding
and whether or not requiring the filing of a Tax Return), and all estimated
taxes, deficiency assessments, additions to tax, and additional amounts imposed
by any governmental authority (domestic or foreign) with respect to a Tax, and
penalties and interest thereon.

 

1.50.        “WTA” has the meaning set forth in the Recitals.

 

ARTICLE 2

 

Sale and Purchase of Series C Preferred Units

 

2.1           Sale and Purchase of Series C Preferred Units.  Upon the terms and
subject to the conditions set forth in this Agreement, on the Closing Date, CCR
shall issue and sell, and each Purchaser shall purchase from CCR and subscribe
for, the number of Series C Preferred Units set forth immediately to the right
of such Purchaser’s name below, for a total of 75,000 Series C Preferred Units:

 

 

 

Number of

 

Aggregate

 

Purchaser

 

Series C Preferred Units

 

Consideration

 

 

 

 

 

 

 

Millennium

 

10,000

 

$

10,000,000

 

 

 

 

 

 

 

AcquisitionCo

 

46,625

 

$

46,625,000

 

 

 

 

 

 

 

Crown One

 

9,188

 

$

9,188,000

 

 

 

 

 

 

 

Crown Two

 

9,187

 

$

9,187,000

 

 

6

--------------------------------------------------------------------------------


 

The terms, limitations and relative rights and preferences of the Series C
Preferred Units shall be as set forth in the Revised Operating Agreement.

 

The Company’s agreement with each Purchaser is a separate agreement and the sale
of Series C Preferred Units to each such Purchaser is a separate sale.  No
Purchaser shall have any responsibility or obligation for the performance by any
other Purchaser of such other Purchaser’s obligations under this Agreement.

 

2.2           Consideration.  The consideration for each Series C Preferred Unit
shall be One Thousand Dollars ($1,000), payable in cash at the Closing, and
accordingly, the aggregate consideration paid by a Purchaser for the Series C
Preferred Units purchased by such Purchaser hereunder shall be the amount set
forth under “Aggregate Consideration” to the right of such Purchaser’s name in
Section 2.1 above (with respect to each Purchaser, such consideration being
referred to herein as the “Preferred Purchase Price”).

 

2.3           Closing Deliveries of CCR.  At the Closing, CCR shall deliver, or
cause to be delivered, to the Purchasers the following (in addition to any other
documents required to be delivered to the Purchasers by or on behalf of CCR
pursuant to any other provisions of this Agreement):

 

(a)           a certificate duly executed by CCR, dated as of the Closing Date,
certifying as to the satisfaction of the conditions in Section 7.2(a) and
Section 7.2(b);

 

(b)           for each Purchaser, certificates representing the Series C
Preferred Units purchased by such Purchaser;

 

(c)           execution copies of each of the Credit Agreements; and

 

(d)           such other instruments, assignments, waivers, consents or other
documents as the Purchasers may reasonably request to evidence the satisfaction
of all conditions precedent set forth in ARTICLE 7 or to consummate the
transactions contemplated by this Agreement.

 

2.4           Closing Deliveries of the Purchasers.  At the Closing, each
Purchaser shall deliver the following (in addition to any other documents
required to be delivered by such Purchaser pursuant to any other provisions of
this Agreement):

 

(a)           to CCR, such Purchaser’s Preferred Purchase Price for the Series C
Preferred Units being purchased by such Purchaser hereunder;

 

(b)           to CCR, a certificate duly executed by such Purchaser, dated as of
the Closing Date, certifying as to the satisfaction of the conditions in
Section 7.3(a) and Section 7.3(b) as such conditions relate to such Purchaser;

 

(c)           to each other Purchaser, counterpart originals of the Revised
Operating Agreement, duly executed by such Purchaser; and

 

7

--------------------------------------------------------------------------------


 

(d)           such other instruments, assignments, waivers, consents or other
documents as CCR may reasonably request to evidence the satisfaction of all
conditions precedent set forth in ARTICLE 7 or to consummate the transactions
contemplated by this Agreement.

 

2.5           Closing Deliveries of the Parent.  At the Closing, the Parent
shall deliver to CCR the following (in addition to any other documents required
to be delivered by the Parent pursuant to any other provisions of this
Agreement):

 

(a)           a certificate duly executed by the Parent, dated as of the Closing
Date, certifying as to the satisfaction of the conditions in Section 7.3(a) and
Section 7.3(b) as such conditions relate to the Parent; and

 

(b)           such other instruments, assignments, waivers, consents or other
documents as CCR may reasonably request to evidence the satisfaction of all
conditions precedent set forth in ARTICLE 7 or to consummate the transactions
contemplated by this Agreement.

 

ARTICLE 3

 

Closing

 

3.1           Closing.  The closing of the sale and purchase of the Series C
Preferred Units and the other transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Munger, Tolles & Olson LLP, Los
Angeles, California at 10:00 a.m. local time (or such other time, place and date
as the Purchasers and CCR may mutually agree) as soon as practicable, but no
later than two (2) Business Days after the first date on which all the
conditions to Closing (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) shall have been satisfied or waived.

 

3.2           Closing Date.  The date on which the Closing occurs is referred to
as the “Closing Date”.

 

ARTICLE 4

 

Representations and Warranties Regarding the Companies

 

Except as set forth in the Schedules attached hereto (provided that a listing of
an item in one Schedule shall be deemed to be a listing in each other Schedule
to which such item relates only to the extent that it is reasonably apparent
from a reading of such disclosure that it also qualifies or applies to another
section), CCR hereby represents and warrants to the Parent and the Purchasers as
follows:

 

4.1           Company Organization and Good Standing.  Each Company (a) is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization (except where such concepts are not
applicable), (b) has all requisite power and authority to own, operate and lease
its properties and assets and to carry on its business as now

 

8

--------------------------------------------------------------------------------


 

conducted and (c) is duly qualified or licensed to transact business and is in
good standing in each state or jurisdiction in which the ownership, operation or
leasing of its property or the conduct of its business requires such
qualification or license, except where the failure to so qualify or be licensed
would not have a Material Adverse Effect.

 

4.2           CCR Authority; Enforceability.  CCR has the requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
action on the part of CCR, and no other company action on the part of CCR or any
of its members is necessary to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby. 
This Agreement, when duly executed by the other parties hereto, will constitute
legally valid and binding obligations of CCR enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally and to general principles of equity.

 

4.3           Capitalization; Valid Issuance.  (a)  Schedule 4.3(a) to this
Agreement contains a complete and accurate description of the ownership
structure of the Companies (including the identity of each equityholder and its
percentage ownership of each Company).  The Companies do not have any other
Subsidiaries or own any stock of, or any equity participation in, any Person,
except as set forth on Schedule 4.3(a) to this Agreement.  The equity interests
of each Company as set forth on Schedule 4.3(a) to this Agreement constitute all
of the issued and outstanding equity interests of such Company.  All of the
issued and outstanding equity interests of each Company have been duly
authorized and are validly issued, fully paid (if applicable) and nonassessable
(if applicable) and none of them has been issued in violation of preemptive or
similar rights.  There are no declared or accrued but unpaid dividends or
distributions with regard to any issued and outstanding equity interests of any
Company, other than distributions by CCR to its members for payment of Taxes in
accordance with the Governing Documents of CCR.

 

(b)           Except as set forth on Schedule 4.3(b), (i) there are no equity
interests in any Company reserved for issuance or subject to preemptive rights
or any outstanding subscriptions, options, warrants, calls, rights, agreements,
obligations, convertible, exercisable or exchangeable securities, or other
commitments, contingent or otherwise, relating to equity interests in any of the
Companies, (ii) there are no outstanding or authorized membership interests,
stock appreciation, phantom stock, profit participation, or similar rights for
which any Company has any obligation or liability, and there are no issued and
outstanding bonds, indentures, notes or other Indebtedness having the right to
vote (or convertible into, exchangeable or exercisable for, or creating the
right to subscribe for or acquire securities that have the right to vote) on any
matters on which owners or members of any Company may vote, and (iii) there are
no shareholder agreements, proxies, voting trusts or other agreements or
understandings to which any Company is a party or by which any Company is bound
relating to the voting or registration of any equity interests of a Company or
preemptive rights with respect thereto.

 

9

--------------------------------------------------------------------------------


 

(c)           The Series C Preferred Units being purchased by the Purchasers
pursuant to this Agreement will, upon issuance pursuant to the terms of this
Agreement, (i) be duly authorized and validly issued Series C Preferred Units of
CCR, and (ii) have the rights and privileges set forth in the Revised Operating
Agreement.

 

4.4           Consents and Approvals.  No material consent, approval, order or
authorization of any third party that is not a Governmental Entity is required
for the execution, delivery and performance of this Agreement by CCR.  Except
for the Gaming Approvals, no notices, reports, registrations or other filings
are required to be made by any of the Companies with, nor are any consents,
approvals or Governmental Authorizations required to be obtained by any of the
Companies from, any Governmental Entity in connection with the execution,
delivery and performance of this Agreement, in each case except for those the
failure of which to make or obtain, individually or in the aggregate, are not
material to its ability to perform its obligations hereunder or thereunder and
are not reasonably likely to prohibit or materially restrict or delay the
consummation of the transactions contemplated hereby or thereby.

 

4.5           No Violations.  The execution and delivery of this Agreement by
CCR does not, and the consummation by CCR of the transactions contemplated
hereby will not (a) violate, breach, conflict with or contravene any provision
of the Governing Documents of CCR or (b) assuming all notices, reports,
registrations, filings, consents, approvals and other Governmental
Authorizations contemplated by Section 4.4 having been made or obtained, as
applicable, violate, breach, contravene or conflict with any applicable Law,
other than such violations that would be immaterial or would not have a Material
Adverse Effect.

 

4.6           Governmental Authorizations; Compliance with Laws.  (a)  To the
Companies’ knowledge, the Companies have obtained and maintain in full force and
effect all material Governmental Authorizations required to substantially
conduct the Business of the Companies as it is presently being conducted, and
for the lawful ownership, leasing, use and operation of their respective
properties and assets, in each case, except for such Governmental Authorizations
the failure to have, obtain or maintain are not material to the ability of CCR
to perform its obligations hereunder and are not reasonably likely to prohibit
or materially restrict or delay the consummation of the transactions
contemplated hereby.  To the Companies’ knowledge, there has occurred no
material violation of or default under any such Governmental Authorization.  To
the Companies’ knowledge, none of the Companies has received a currently
effective written notice, or has knowledge of any other notice, indicating that
any such Governmental Authorizations will be revoked or will not be renewed or
will only be renewed in a manner that would prohibit or materially restrict the
Companies from conducting their material operations in the ordinary course of
business consistent with past practice.

 

(b)           To the Companies’ knowledge, each of the Companies is in
compliance in all material respects with all Laws and Orders applicable to the
Business.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 5

 

Representations and Warranties Regarding the Purchasers and the Parent

 

Each of Millennium and AcquisitionCo, severally and not jointly, and each Crown
Party, jointly and severally with respect to any and all representations and
warranties made by a Crown Party (except that the Parent is not making the
representations and warranties in Sections 5.5, 5.6, 5.7 and 5.8 with respect to
itself, but rather, is making such representations and warranties jointly and
severally with respect to Crown One and Crown Two), hereby represents and
warrants to CCR as follows:

 

5.1           Organization and Good Standing.  It (a) is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization (except where such concepts are not applicable), (b) has all
requisite power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted and (c) is duly qualified
or licensed to transact business and is in good standing in each state or
jurisdiction in which the ownership, operation or leasing of its property or the
conduct of its business requires such qualification or license, except for
failures to so qualify or be licensed or in good standing that, individually or
in the aggregate, are not material to its ability to perform its obligations
hereunder and are not reasonably likely to prohibit or materially restrict or
delay its performance of this Agreement.

 

5.2           Authority; Enforceability.  It has the requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
action on the part of it, and no other company action on the part of its or any
of its equityholders is necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.  This Agreement, when duly executed by the other parties
hereto, will constitute its legally valid and binding obligations, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and to general principles of equity.

 

5.3           Consents and Approvals.  No material consent, approval, order or
authorization of any third party that is not a Governmental Entity is required
for the execution, delivery and performance of this Agreement by it.  Except for
the Gaming Approvals, no notices, reports, registrations or other filings are
required to be made by it with, nor are any consents, approvals or Governmental
Authorizations required to be obtained by it from, any Governmental Entity in
connection with the execution, delivery and performance of this Agreement by it,
in each case except for those the failure of which to make or obtain,
individually or in the aggregate, are not material to its ability to perform its
obligations hereunder and are not reasonably likely to prohibit or materially
restrict or delay its performance of this Agreement.

 

5.4           No Violations.  The execution and delivery of this Agreement by it
do not, and the consummation by it of the transactions contemplated hereby will
not (a) violate, breach, conflict with or contravene any provision of its
Governing Documents or (b) assuming all

 

11

--------------------------------------------------------------------------------


 

notices, reports, registrations, filings, consents, approvals and other
Governmental Authorizations contemplated by Section 5.3 have been made or
obtained, as applicable, violate, breach, contravene or conflict with any
applicable Law, other than such violations which, individually or in the
aggregate, are not material to its ability to perform its obligations hereunder
and are not reasonably likely to prohibit or materially restrict or delay the
consummation of the transactions contemplated hereby.

 

5.5           Securities Act.  It is acquiring the Series C Preferred Units for
its own account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act of 1933, as amended (the “Securities Act”),
in any manner that would be in violation of the Securities Act.  It has not,
directly or indirectly, offered the Series C Preferred Units to anyone or
solicited any offer to buy the Series C Preferred Units from anyone, so as to
bring the offer and sale of the Series C Preferred Units within the registration
requirements of the Securities Act.  It will not sell, convey, transfer or offer
for sale any of the Series C Preferred Units except upon compliance with the
Revised Operating Agreement, the Securities Act and any applicable state
securities or “blue sky” Laws or pursuant to any exemption therefrom.

 

5.6           Investor Status.  It certifies and represents to CCR that it is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act.  Its financial condition is such that it is able to bear the
risk of holding the Series C Preferred Units for an indefinite period of time
and the risk of loss of its entire investment.  It has been afforded the
opportunity to ask questions of and receive answers from the management of CCR
concerning this investment and has sufficient knowledge and experience in
investing in companies similar to CCR so as to be able to evaluate the risks and
merits of its investment in CCR.

 

5.7           Securities Not Registered.  It understands that the Series C
Preferred Units have not been registered under the Securities Act, by reason of
their issuance by CCR in a transaction exempt from the registration requirements
of the Securities Act, and that the Series C Preferred Units must continue to be
held by it unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration.  It understands that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.

 

5.8           Tax Matters.  It is a United States person within the meaning of
Section 7701(a)(30) of the Code.  It shall deliver to CCR an IRS Form W-9 in
connection with its acquisition of the Series C Preferred Units hereunder and at
any other time reasonably requested by CCR.

 

ARTICLE 6

 

Covenants of the Parties

 

6.1           Crown Consent.  For purposes of Section 6.13 of the Current
Operating Agreement, each of Crown One and Crown Two hereby consents to the
issuance of the Series C Preferred Units pursuant hereto and as permitted
pursuant to Section 2.5(b) of the Revised

 

12

--------------------------------------------------------------------------------


 

Operating Agreement, the relative rights, preferences and powers of which are
set forth in the Revised Operating Agreement.

 

6.2           Cooperation.  (a)  Each party will cooperate with the other in
taking, or causing to be taken, all appropriate actions and all things
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement, including preparing and filing as promptly as reasonably
practicable all documentation to obtain all Governmental Authorizations.

 

(b)           In the event that any administrative or judicial action or
proceeding is instituted (or threatened to be instituted) by a Governmental
Entity or private party challenging the transactions contemplated by this
Agreement, each of the parties shall cooperate in all respects with each other
to contest and resist any such action or proceeding and to have vacated, lifted,
reversed or overturned any Order, whether temporary, preliminary or permanent,
that is in effect and that prohibits or materially restricts or delays
consummation of the transactions contemplated by this Agreement.

 

(c)           The parties mutually agree to cooperate with each other (i) to, as
promptly as practicable after the date hereof, obtain all licenses, permits,
approvals, authorizations, registrations, findings of suitability, franchises,
entitlements, waivers and exemptions issued by any Gaming Authority (including
the receipt of informal advice from the Gaming Authority that no filing or
permit is required, including with respect to any Affiliates or Licensed
Persons) required to permit the parties hereto to consummate the transactions
contemplated by this Agreement (collectively, “Gaming Approvals”), (ii) to avoid
any action or proceeding by any Gaming Authority challenging the consummation of
the transactions contemplated hereby, (iii) to make or cause to be made all
necessary filings, and thereafter make or cause to be made any other required
submissions with respect to this Agreement and the transactions contemplated
hereby, as required under the Gaming Laws, (iv) to schedule and attend (or cause
to be scheduled and attended) any hearings or meetings with Gaming Authorities
to obtain the Gaming Approvals as promptly as possible and (v) to act diligently
and promptly to pursue any and all of the foregoing as necessary to obtain the
Gaming Approvals.

 

(d)           All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments and proposals made by or on behalf of the
Purchasers, the Parent or any Licensed Person before any Governmental Authority,
including any Gaming Authority, or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but for
the avoidance of doubt, not including any interactions between the Purchasers or
the Companies with Governmental Authorities in the ordinary course of the
conduct of their business operations, any disclosure which is not permitted by
Law, or any disclosure containing confidential information or unrelated to the
transaction contemplated by this Agreement) shall be disclosed to the other
party hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will notify, consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments and proposals, with the final materials regarding the
purchase of the Series C Preferred Units being subject to the approval of CCR’s
counsel.  Each of the Crown Parties, on the one hand, and Millennium,
AcquisitionCo and CCR, on the other hand, shall give notice to each other with
respect to any meeting, discussion, appearance, or material contact or meeting

 

13

--------------------------------------------------------------------------------


 

with any Governmental Authority or the staff or regulators of any Governmental
Authority, with such notice being sufficient to provide such other party with
the opportunity to attend and participate in such meeting, discussion,
appearance or material contact or meeting.

 

(e)           Notwithstanding anything to the contrary herein, the parties agree
that counsel for CCR may, at its discretion, direct the strategy for obtaining
the Gaming Approvals required to consummate the purchase of the Series C
Preferred Units and coordinate and participate in any and all appearances,
meetings, discussions, presentations, memoranda, briefs, filings, arguments and
proposals made before any Governmental Authority, including any Gaming
Authority, or the staff or regulators of any Governmental Authority, in
connection with the purchase of the Series C Preferred Units, with the
cooperation of the Crown Parties and their counsel; provided that at the
reasonable request of Licensed Persons outside the control of the Crown Parties,
CCR, Millennium and AcquisitionCo agree that counsel for CCR shall not
participate in the portion of any appearance, meeting, or discussion before the
Gaming Authorities which involves confidential information of such Licensed
Persons.

 

(f)            Notwithstanding anything to the contrary herein, the parties
agree that counsel for the Crown Parties may, at its discretion, direct the
strategy for obtaining the Gaming Approvals required to consummate the
conversion of the Series B Preferred Units to Series A2 Preferred Units and
coordinate and participate in any and all appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments and proposals made before
any Governmental Authority, including any Gaming Authority, or the staff or
regulators of any Governmental Authority, in connection therewith, with the
cooperation of CCR and its counsel.

 

6.3           Guarantee.  (a)  The Parent absolutely, unconditionally and
irrevocably guarantees to CCR, Millennium and AcquisitionCo the due and punctual
observance, performance and discharge of all of the covenants, agreements,
obligations and liabilities of Crown One and Crown Two pursuant to this
Agreement, whether fixed, contingent, now existing or hereafter arising,
created, assumed, incurred or acquired from the date hereof through the Closing
Date (the “Obligations”).

 

(b)           The Parent agrees that the obligations of the Parent hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by (i) the failure of CCR, Millennium or AcquisitionCo to assert any claim or
demand or to enforce any right or remedy against Crown One or Crown Two,
(ii) any change in the time, place or manner of payment of any of the
Obligations or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms of provisions of this Agreement,
(iii) any change in the corporate existence, structure or ownership of Crown One
or Crown Two, (iv) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting Crown One or Crown Two, (v) any lack of validity or
enforceability of this Agreement, (vi) the existence of any claim, set-off or
other rights which the Parent may have at any time against CCR or any of the
Purchasers, whether in connection with the Obligations or otherwise, and
(vii) any other act or omission which might in any manner or to any extent vary
the risk of the Parent or otherwise operate as a release or discharge of the
Parent, all of which may be done without notice to the Parent.  None of CCR,
Millennium or AcquisitionCo shall be bound or obliged to exhaust their recourse
against Crown One or Crown Two or pursue any other remedy whatsoever before
being entitled to demand the satisfaction of the Obligations by the Parent
hereunder.  To the fullest extent

 

14

--------------------------------------------------------------------------------


 

permitted by Law, the Parent hereby expressly waives any and all rights or
defenses arising by reason of any Law which would otherwise require any election
of remedies by CCR, Millennium or AcquisitionCo.  The Parent acknowledges that
it will receive substantially direct and indirect benefits from the transactions
contemplated by this Agreement and that the waivers set forth herein are
knowingly made in contemplation of such benefits.  Notwithstanding anything to
the contrary herein, the Parent’s obligations under this guarantee shall be
subject to any and all claims, defenses, setoffs or other rights of or available
to Crown One and Crown Two.

 

(c)           The guarantee set forth in this Section 6.3 shall remain in full
force and effect and shall be binding on the Parent, its successors and assigns
until all of the Obligations have been indefeasibly paid, observed, performed or
satisfied in full.

 

6.4           Use of Proceeds.  CCR shall use the aggregate Preferred Purchase
Price received hereunder promptly to make payments in respect of the Companies’
debt facilities in partial repayment of outstanding Indebtedness of the
Companies as of the Closing Date.

 

ARTICLE 7

 

Conditions to Closing

 

7.1           Conditions to the Obligations of All Parties.  The obligations of
each party hereto to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or waiver, at or prior to the Closing, of
each of the following conditions.

 

(a)           Regulatory Approval.  Any and all Gaming Approvals required to be
obtained prior to the Closing to consummate the transactions contemplated by
this Agreement shall have been obtained.

 

(b)           No Injunctions or Restraints; Illegality.  No temporary
restraining order, preliminary or permanent injunction or other judgment or
order issued by any Governmental Entity (other than a failure to obtain any
Gaming Approval) (each, a “Restraint”) shall be in effect which prohibits,
restrains or renders illegal the consummation of the transactions contemplated
by this Agreement; provided that prior to asserting this condition, the party
asserting this condition  shall have used its reasonable best efforts to prevent
the entry of any such Restraint and to appeal as promptly as practicable any
judgment that may be entered.

 

7.2           Conditions to the Obligations of the Purchasers and the Parent. 
The several obligation of each Purchaser and the Parent to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment
or waiver, at or prior to the Closing, of each of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of CCR contained in this Agreement shall be true and correct in all
material respects (except for such representations and warranties as are
qualified by materiality or Material Adverse Effect, which representations and
warranties shall be true and correct in all respects), as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date, except where the failure of such representations and warranties to be in
compliance with the standard set forth above would not have a Material Adverse
Effect.

 

15

--------------------------------------------------------------------------------


 

(b)           Covenants.  CCR shall have performed in all material respects all
obligations required to be performed by it under this Agreement.

 

(c)           Credit Agreements.  Each of the Credit Agreements shall be in full
force and effect and, immediately after giving effect to the issuance of the
Series C Preferred Units and the use of proceeds therefrom, there shall not
exist (i) any default or event of default under any of the Credit Agreements, or
(ii) event that with the giving of notice or lapse of time, or both, would
result in a default or event of default under any of the Credit Agreements.

 

(d)           Purchase by Other Purchasers.  Each of the other Purchasers shall
have purchased the Series C Preferred Units to be purchased by it as set forth
in Section 2.1.

 

(e)           Closing Deliveries.  The Purchasers shall have received the
deliverables set forth in Section 2.3.

 

7.3           Conditions to the Obligations of CCR.  The obligation of CCR to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of each of the following
conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Parent and the Purchasers contained in this Agreement shall be
true and correct in all material respects (except for such representations and
warranties as are qualified by materiality, which representations and warranties
shall be true and correct in all respects), as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date, except
where the failure of such representations and warranties to be in compliance
with the standard set forth above would not prohibit or materially restrict the
performance of this Agreement by the Parent or the Purchasers.

 

(b)           Covenants.  The Parent and each Purchaser shall have performed in
all material respects all obligations required to be performed by it under this
Agreement.

 

(c)           Closing Deliveries.  CCR shall have received the deliverables set
forth in Section 2.4.

 

ARTICLE 8

 

Termination

 

8.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:

 

(a)           by written consent of CCR, Millennium, AcquisitionCo, and the
Parent; or

 

(b)           automatically, without any further action on the part of any
party, if the Closing shall not have occurred on or before 5:00 pm (New York
City time) on May 31, 2010.

 

16

--------------------------------------------------------------------------------


 

8.2           Effect of Termination.  Each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies.  If this Agreement is terminated pursuant to Section 8.1,
all obligations of the parties under this Agreement will terminate, except that
the obligations of the parties in this Section 8.2 (Effect of Termination), 9.5
(Applicable Law), 9.6 (Enforcement), 9.7 (Waiver of Jury Trial), 9.9
(Transaction Expenses) and 9.14 (Notices) will survive; provided, that, a
party’s right to pursue all legal remedies against another party hereto for
breaches of this Agreement prior to the effective date of a termination hereof
will survive such termination unimpaired.

 

8.3           Gaming Approvals.  Without limitation of a party’s express
obligations herein, it is understood and agreed by the parties hereto that none
of the Purchasers or the Parent shall be in breach or violation of their
respective obligations under this Agreement solely as a result of the failure to
obtain any Gaming Approval, or the failure of any Persons affiliated or
associated with the Parent or the Purchasers that may need to be licensed under
applicable Gaming Laws to receive any Gaming Approval, required to consummate
the transactions contemplated hereby.

 

ARTICLE 9

 

General

 

9.1           Entire Agreement.  This Agreement, including the Annex and
Schedules hereto, constitute the entire agreement and understanding and
supersede all other prior covenants, agreements, undertakings, obligations,
promises, arrangements, communications, representations and warranties, whether
oral or written, by any party hereto or by any director, officer, employee,
agent, Affiliate or Representative of any party hereto.  Except for the
documents referred to in the immediately preceding sentence, there are no
covenants, agreements, undertakings or obligations with respect to the subject
matter of this Agreement other than those expressly set forth or referred to
herein and no representations or warranties of any kind or nature whatsoever,
express or implied, including any implied warranties of merchantability or
fitness for a particular purpose, are made or shall be deemed to be made herein
by the parties hereto except those expressly made herein.

 

9.2           No Third Party Rights or Obligations.  Nothing in this Agreement,
express or implied, is intended to confer any rights or remedies of any nature
whatsoever, or impose any burden or obligation of any nature whatsoever, upon
any Person other than the parties hereto, under or by reason of this Agreement
or any provision of this Agreement, and  this Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of, and the
sole and exclusive burden of, the parties to this Agreement and their respective
successors and permitted assigns.

 

9.3           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  The parties
agree and acknowledge that delivery of a signature by facsimile or by electronic
delivery in .pdf or .tiff format shall constitute execution by such signatory.

 

17

--------------------------------------------------------------------------------


 

9.4           Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of, or to affect
the meaning, construction or interpretation of, this Agreement.

 

9.5           Applicable Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal Laws of the State of Delaware,
regardless of the Laws that might otherwise govern under the applicable
principles of conflicts of laws.

 

9.6           Enforcement.  The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law and that
money damages would not be sufficient in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and it is accordingly agreed that the parties shall be
entitled to an injunction or injunctions and other equitable relief (without
bond or other security being required) to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any
federal or state court located in the State of Delaware, this being in addition
to any other remedy to which they are entitled at law or in equity.  In
addition, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the federal and state courts located in the State of
Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than a federal or state court in the State of
Delaware.

 

9.7           Waiver of Jury Trial.  Each party to this Agreement waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any action, suit or proceeding arising out of or relating to
this Agreement.

 

9.8           Waiver of Conditions.  (a)  No claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other parties hereto.  No waiver that may
be given by a party will be applicable except in the specific instance for which
it is given.  No notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

(b)           Except as otherwise set forth herein, the rights and remedies of
the parties hereto are cumulative and not alternative. Except where a specific
period for action or inaction is provided herein, neither the failure nor any
delay on the part of any party in exercising any right, power or privilege under
this Agreement or the documents referred to in this Agreement shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege.  The failure of a party to exercise
any right conferred herein within the time required shall cause such right to
terminate with respect to the transaction or circumstances

 

18

--------------------------------------------------------------------------------


 

giving rise to such right, but not to any such right arising as a result of any
other transactions or circumstances.

 

9.9           Transaction Expenses.  Whether or not the transactions
contemplated by this Agreement are consummated, each party shall pay its own
fees and expenses incident to the negotiation, preparation, execution, delivery
and performance hereof, including the fees and expenses of its counsel,
accountants and other experts, except as expressly provided herein.  All fees
associated with the legal services of Munger, Tolles & Olson, LLP, Brownstein
Hyatt Farber Schreck, and Fox Rothschild LLP and all other service providers to
CCR in connection with this Agreement shall be paid by CCR at the Closing.

 

9.10         Construction.  Each party has been represented by counsel of its
choice in the negotiation of this Agreement.  This Agreement shall be deemed to
have been drafted by each of the parties hereto jointly, and no rule of
construction shall be invoked respecting the authorship hereof.

 

9.11         Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such provision or provisions shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or provisions or the remaining provisions of
this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein, unless such a construction would be unreasonable.

 

9.12         Amendments.  This Agreement may only be amended by a written
document signed by the parties hereto.  Until such an amendment is signed by all
parties, any other agreements, understandings, writings or oral promises or
representations that are at odds with the terms of this Agreement will be of no
effect and will not in any way be binding upon the parties.

 

9.13         Assignments.  (a)  None of the Purchasers nor the Parent may assign
any of their rights or obligations under this Agreement without the prior
written consent of CCR and any purported assignment without such consent shall
be void, except that any of the Purchasers may assign this Agreement to its
direct or indirect wholly-owned Affiliate; provided that such assignment shall
not unduly delay or hinder the obtaining or completion of the Gaming Approvals
required by Section 7.1(a) hereof.

 

(b)           CCR may not assign any of its rights or obligations under this
Agreement without the prior written consent of the Purchasers and any purported
assignment without such consent shall be void.

 

9.14         Notices.  All notices, requests, instructions, claims, demands,
consents and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given on the date
delivered by hand or by a nationally recognized, overnight courier service (with
tracking capability), or by other messenger (or, if delivery is refused, upon
presentment) or upon receipt by facsimile transmission (with confirmation), or

 

19

--------------------------------------------------------------------------------


 

upon delivery by registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses:

 

If to Crown One or Crown Two:

 

The Corporation Trust Company

1209 Orange Street

Wilmington, Delaware  19801

Attention:   Scott Lascala

Service of Process Department

Facsimile:   (302) 655-7813

 

With a copy to:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn:  Company Secretary

Facsimile:  + 61 3 9292 8815

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York  10036

Attn:       Patricia Moran

Facsimile:  (212) 735-2000

 

If to the Parent:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn:  Company Secretary

Facsimile:  + 61 3 9292 8815

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York  10036

Attn:       Patricia Moran

Facsimile:  (212) 735-2000

 

20

--------------------------------------------------------------------------------


 

If to CCR:

 

Cannery Casino Resorts, LLC

9107 West Russell Road

Las Vegas, Nevada  89148

Attn:  Managers

Facsimile:  (702) 856-5101

 

With a copy to:

 

OCM Holdco, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, California   90071

Attn:  Stephen A. Kaplan

Facsimile:  (213) 830-6377

 

and

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California  90071

Attn:  Sandra A. Seville-Jones

Facsimile:  (213) 683-5126

 

If to Millennium or AcquisitionCo:

 

Millennium Gaming, Inc.

9107 West Russell Road

Las Vegas, Nevada  89148

Attn:  Chief Executive Officer

Facsimile:  (702) 856-5101

 

and

 

OCM Holdco, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, California   90071

Attn:  Stephen A. Kaplan

Facsimile:  (213) 830-6377

 

With a copy to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California  90071

Attn:  Sandra A. Seville-Jones

Facsimile:  (213) 683-5126

 

21

--------------------------------------------------------------------------------


 

or to such other Persons or addresses as the Person to whom notice is given may
have previously furnished to the other in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

9.15         Further Assurances.  Without limiting the provisions of
Section 6.2, the parties hereto shall use commercially reasonable efforts to do
and perform or cause to be done and performed all such further acts and things
and shall execute and deliver all such other agreements, certificates,
instruments or documents as any other party may reasonably request in order to
carry out the intent and purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.16         Confidentiality.  The disclosure of confidential or proprietary
information by the parties shall be governed by the terms and conditions of the
terms of the Current Operating Agreement, and on and after the Closing, the
terms and conditions of the Revised Operating Agreement.  Notwithstanding
anything to the contrary set forth herein or in any other understanding or
agreement between the parties hereto, the parties acknowledge and agree that any
obligations of confidentiality contained herein and therein shall not apply to
the tax treatment and tax structure of this Agreement upon the earlier to occur
of (a) the date of the public announcement of discussions relating to the sale
and purchase described herein, (b) the date of the public announcement of sale
and purchase described herein, or (c) the date of the execution of this
Agreement, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that the foregoing is not intended to affect each party’s
privilege to maintain, in its sole discretion, the confidentiality of
communications with its attorneys or with a federally authorized tax
practitioner under Section 7525 of the Code.

 

9.17         Additional Rules of Construction.  The following provisions shall
be applied wherever appropriate herein:

 

(a)           “herein,” “hereby,” “hereunder,” “hereof” and other equivalent
words shall refer to this Agreement as an entirety and not solely to the
particular portion of this Agreement in which any such word is used;

 

(b)           all definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural;

 

(c)           all pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require;

 

(d)           the words “include” and “including” and variations thereof shall
not be deemed terms of limitation, but rather shall be deemed to be followed by
the words “without limitation”;

 

(e)           all accounting terms not specifically defined herein shall be
construed in accordance with GAAP;

 

(f)            the captions and descriptive headings herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof;

 

22

--------------------------------------------------------------------------------


 

(g)           any references herein to a particular Section, Article, Annex or
Schedule means a Section or Article of, or an Annex or Schedule to, this
Agreement unless another agreement is specified;

 

(h)           the Annex and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement as if fully set forth
herein; and

 

(i)            all references to “$” or “Dollars” shall mean United States
Dollars.

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.

 

CROWN PARTIES:

 

CROWN CCR GROUP INVESTMENTS ONE, LLC

 

 

By:

/s/ Todd Nisbet

 

 

Name:

Todd Nisbet

 

 

Title:

Manager

 

 

 

CROWN CCR GROUP INVESTMENTS TWO, LLC

 

 

By:

/s/ Todd Nisbet

 

 

Name:

Todd Nisbet

 

 

Title:

Manager

 

 

CROWN LIMITED

 

 

By:

/s/ Rowen Craigie

 

 

Name:

Rowen Craigie

 

 

Title:

Director

 

 

[Purchase Agreement Signature Page]

 

S-1

--------------------------------------------------------------------------------


 

CCR:

 

CANNERY CASINO RESORTS, LLC

 

 

By:

/s/ William C. Wortman

 

 

Name:

William C. Wortman

 

 

Title:

Manager

 

 

 

OTHER PURCHASERS:

 

MILLENNIUM GAMING, INC.

 

 

By:

/s/ William C. Wortman

 

 

Name:

William C. Wortman

 

 

Title:

Chief Executive Officer

 

 

 

OCM ACQUISITIONCO, LLC

 

 

By:

/s/ Stephen A. Kaplan

 

 

Name:

Stephen A. Kaplan

 

 

Title:

Manager

 

 

 

By:

/s/ Ronald N. Beck

 

 

Name:

Ronald N. Beck

 

 

Title:

Manager

 

 

[Purchase Agreement Signature Page]

 

S-2

--------------------------------------------------------------------------------